Title: From Thomas Jefferson to William Davies, 22 March 1781
From: Jefferson, Thomas
To: Davies, William



Sir
Richmond March 22d. 1781.

Colo. Muter having resigned his appointment as Commissioner of the war office, the board have appointed you to succeed him which I have now the pleasure to notify to you. I shall be exceedingly happy should it be agreable to you to undertake the Office,  and if applications to the Commanding Officer or other Person shall be necessary to reconcile your acting in this Office to the reservation of any other Interests you would wish to retain, I shall readily add my solicitations to your[s]. In the mean Time I hope it will be in your power to come immediately to the Office, as its Duties are such as to admit of no Intermission and impossible to be executed by the Executive in addition to their other Duties. The Bearer brings this express and by him I shall hope your answer. I am &c.,

T. J.

